EXHIBIT 10.2
 
INCENTIVE PLAN
 
OF
 
CARRIZO OIL & GAS, INC.
 
(As Amended and Restated Effective April 30, 2009)
 
1. Plan. This Incentive Plan of Carrizo Oil & Gas, Inc. (the “Plan”) was adopted
by Carrizo Oil & Gas, Inc. to reward certain corporate officers and key
employees of Carrizo Oil & Gas, Inc. and certain independent consultants by
enabling them to acquire shares of common stock of Carrizo Oil & Gas, Inc.
 
2. Objectives. This Plan is designed to attract and retain key employees of the
Company and its Subsidiaries (as hereinafter defined), to attract and retain
qualified directors of the Company, to attract and retain consultants and other
independent contractors, to encourage the sense of proprietorship of such
employees, directors and independent contractors and to stimulate the active
interest of such persons in the development and financial success of the Company
and its Subsidiaries. These objectives are to be accomplished by making Awards
(as hereinafter defined) under this Plan and thereby providing Participants (as
hereinafter defined) with a proprietary interest in the growth and performance
of the Company and its Subsidiaries.
 
3. Definitions. As used herein, the terms set forth below shall have the
following respective meanings:
 
“Annual Director Award Date” means, for each year, the first business day
following the date on which the annual meeting of stockholders of the Company is
held in such year.
 
“Authorized Officer” means the Chairman of the Board or the Chief Executive
Officer of the Company (or any other senior officer of the Company to whom
either of them shall delegate the authority to execute any Award Agreement).
 
“Award” means an Employee Award, a Director Award or an Independent Contractor
Award.
 
“Award Agreement” means any Employee Award Agreement, Director Award Agreement
or Independent Contractor Award Agreement.
 
“Board” means the Board of Directors of the Company.
 
“Cash Award” means an award denominated in cash.
 
“Change in Control” is defined in Attachment A.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 

--------------------------------------------------------------------------------


 
“Committee” means (i) the Compensation Committee of the Board or (ii) such other
committee of the Board as is designated by the Board to administer the Plan or
(iii) to the extent contemplated hereby, the Board.
 
“Common Stock” means the Common Stock, par value $.01 per share, of the Company.
 
“Company” means Carrizo Oil & Gas, Inc., a Texas corporation.
 
“Director” means an individual serving as a member of the Board.
 
“Director Award” means the grant of a Director Option or Director Restricted
Stock.
 
“Director Award Agreement” means a written agreement between the Company and a
Participant who is a Nonemployee Director setting forth the terms, conditions
and limitations applicable to a Director Award.
 
“Director Restricted Stock” means Restricted Stock granted to Nonemployee
Directors pursuant to Section 9 hereof.
 
“Disability” means, with respect to a Nonemployee Director, the inability to
perform the duties of a Director for a continuous period of more than three
months by reason of any medically determinable physical or mental impairment.
 
“Dividend Equivalents” means, with respect to shares of Restricted Stock that
are to be issued at the end of the Restriction Period, an amount equal to all
dividends and other distributions (or the economic equivalent thereof) that are
payable to stockholders of record during the Restriction Period on a like number
of shares of Common Stock.
 
“Employee” means an employee of the Company or any of its Subsidiaries and an
individual who has agreed to become an Employee of the Company or any of its
Subsidiaries and is expected to become such an Employee within the following six
months.
 
“Employee Award” means the grant of any Option, SAR, Stock Award, Cash Award or
Performance Award, whether granted singly, in combination or in tandem, to a
Participant who is an Employee pursuant to such applicable terms, conditions and
limitations as the Committee may establish in order to fulfill the objectives of
the Plan.
 
“Employee Award Agreement” means a written agreement between the Company and a
Participant who is an Employee setting forth the terms, conditions and
limitations applicable to an Employee Award.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.
 
“Fair Market Value” of a share of Common Stock means, as of a particular date,
(i) if shares of Common Stock are listed or quoted on a national securities
exchange (including
 
2

--------------------------------------------------------------------------------


 
the Nasdaq Global Select Market), the mean between the highest and lowest sales
price per share of Common Stock on the consolidated transaction reporting system
for the principal national securities exchange on which shares of Common Stock
are listed or quoted on that date, or, if there shall have been no such sale so
reported on that date, on the last preceding date on which such a sale was so
reported, (ii) if the Common Stock is not so listed or quoted, the mean between
the closing bid and asked price on that date, or, if there are no quotations
available for such date, on the last preceding date on which such quotations
shall be available, as reported by the Nasdaq Stock Market, or, if not reported
by the Nasdaq Stock Market, by the National Quotation Bureau Incorporated or
(iii) if shares of Common Stock are not publicly traded, the most recent value
determined by an independent appraiser appointed by the Company for such
purpose.
 
“Incentive Option” means an Option that is intended to comply with the
requirements set forth in Section 422 of the Code.
 
“Independent Contractor” means a person providing services to the Company or any
of its Subsidiaries, including an Employee or Nonemployee Director.
 
“Independent Contractor Award” means the grant of any Nonqualified Stock Option,
SAR, Stock Award, Cash Award or Performance Award, whether granted singly, in
combination or in tandem, to a Participant who is an Independent Contractor
pursuant to such applicable terms, conditions and limitations as the Committee
may establish in order to fulfill the objectives of the Plan.
 
“Independent Contractor Award Agreement” means a written agreement between the
Company and a Participant who is an Independent Contractor setting forth the
terms, conditions and limitations applicable to an Independent Contractor Award.
 
“Nonemployee Director” has the meaning set forth in Section 4(b) hereof.
 
“Nonqualified Stock Option” means an Option that is not an Incentive Option.
 
“Option” means a right to purchase a specified number of shares of Common Stock
at a specified price.
 
“Participant” means an Employee, Director or Independent Contractor to whom an
Award has been made under this Plan.
 
“Performance Award” means an award made pursuant to this Plan to a Participant
who is an Employee or Independent Contractor who is subject to the attainment of
one or more Performance Goals.
 
“Performance Goal” means a standard established by the Committee, to determine
in whole or in part whether a Performance Award shall be earned.
 
“Restricted Stock” means any Common Stock that is restricted or subject to
forfeiture provisions.
 
3

--------------------------------------------------------------------------------


 
“Restriction Period” means a period of time beginning as of the date upon which
an Award of Restricted Stock is made pursuant to this Plan and ending as of the
date upon which the Common Stock subject to such Award is no longer restricted
or subject to forfeiture provisions.
 
“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act, or any
successor rule.
 
“SAR” means a right to receive a payment, in cash or Common Stock, equal to the
excess of the Fair Market Value or other specified valuation of a specified
number of shares of Common Stock on the date the right is exercised over a
specified strike price, in each case, as determined by the Committee.
 
“Stock Award” means an award in the form of shares of Common Stock or units
denominated in shares of Common Stock.
 
“Subsidiary” means (i) in the case of a corporation, any corporation of which
the Company directly or indirectly owns shares representing more than 50% of the
combined voting power of the shares of all classes or series of capital stock of
such corporation which have the right to vote generally on matters submitted to
a vote of the stockholders of such corporation and (ii) in the case of a
partnership or other business entity not organized as a corporation, any such
business entity of which the Company directly or indirectly owns more than 50%
of the voting, capital or profits interests (whether in the form of partnership
interests, membership interests or otherwise).
 
4. Eligibility.
 
(a) Employees.  Key Employees eligible for Employee Awards under this Plan are
those who hold positions of responsibility and whose performance, in the
judgment of the Committee, can have a significant effect on the success of the
Company and its Subsidiaries.
 
(b) Directors.  Directors eligible for Director Awards under this Plan are those
who are not employees of the Company or any of its Subsidiaries (“Nonemployee
Directors”).
 
(c) Independent Contractors.  Independent Contractors eligible for Independent
Contractor Awards under this Plan are those Independent Contractors providing
services to, or who will provide services to, the Company or any of its
Subsidiaries.
 
5. Common Stock Available for Awards.  Subject to the provisions of Section 15
hereof, there shall be available for Awards under this Plan granted wholly or
partly in Common Stock (including rights or options that may be exercised for or
settled in Common Stock) an aggregate of 4,395,000 shares of Common Stock (the
“Maximum Share Limit”), all of which shall be available for Incentive Options.
Each Stock Award (including Stock Awards granted as Restricted Stock or
Performance Awards) granted under this Plan shall be counted against the Maximum
Share Limit as 1.35 shares of Common Stock. The number of shares of Common
 
4

--------------------------------------------------------------------------------


 
Stock that are the subject of Awards under this Plan, that are forfeited or
terminated, expire unexercised, are settled in cash in lieu of Common Stock or
are exchanged for Awards that do not involve Common Stock, shall again
immediately become available for additional Awards hereunder. Notwithstanding
the foregoing, the following shares of Common Stock may not again be made
available for issuance as Awards under this Plan: (i) shares of Common Stock not
issued or delivered as a result of the net settlement of an outstanding SAR or
Option, (ii) shares of Common Stock used to pay the exercise price or
withholding taxes related to an outstanding Award, or (iii) shares of Common
Stock repurchased on the open market with the proceeds of the option exercise
price. The Board and the appropriate officers of the Company shall from time to
time take whatever actions are necessary to file any required documents with
governmental authorities, stock exchanges and transaction reporting systems to
ensure that shares of Common Stock are available for issuance pursuant to
Awards.
 
6. Administration.
 
(a) This Plan shall be administered by the Committee. To the extent required in
order for Employee Awards to be exempt from Section 16 of the Exchange Act by
virtue of the provisions of Rule 16b-3, (i) the Committee shall consist of at
least two members of the Board who meet the requirements of the definition of
“non-employee director” set forth in Rule 16b-3(b)(3)(i) promulgated under the
Exchange Act or (ii) Awards may be granted by, and the Plan may be administered
by, the Board.
 
(b) Subject to the provisions hereof, the Committee shall have full and
exclusive power and authority to administer this Plan and to take all actions
that are specifically contemplated hereby or are necessary or appropriate in
connection with the administration hereof. The Committee shall also have full
and exclusive power to interpret this Plan and to adopt such rules, regulations
and guidelines for carrying out this Plan as it may deem necessary or proper,
all of which powers shall be exercised in the best interests of the Company and
in keeping with the objectives of this Plan. The Committee may, in its
discretion, provide for the extension of the exercisability of an Award,
accelerate the vesting or exercisability of an Award, eliminate or make less
restrictive any restrictions contained in an Award, waive any restriction or
other provision of this Plan or an Award or otherwise amend or modify an Award
in any manner that is either (i) not adverse to the Participant to whom such
Award was granted or (ii) consented to by such Participant. Notwithstanding the
foregoing, except in connection with a transaction involving the Company or its
capitalization (as provided in Section 15), the terms of outstanding awards may
not be amended to reduce the exercise price of outstanding Options or SARs or
cancel, exchange, substitute, buyout or surrender outstanding Options or SARs in
exchange for cash, other awards or Options or SARs with an exercise price that
is less than the exercise price of the original Options or SARs without approval
of the shareholders of the Company. The Committee may make an award to an
individual who it expects to become an Employee of the Company or any of its
Subsidiaries within the next six months, with such award being subject to the
individual's actually becoming an Employee within such time period, and subject
to such other terms and conditions as may be established by the Committee. The
Committee may correct any defect or supply any omission or reconcile any
inconsistency in this Plan or in any Award in the manner and to the extent the
Committee deems necessary or desirable
 
5

--------------------------------------------------------------------------------


 
to further the Plan purposes. Any decision of the Committee in the
interpretation and administration of this Plan shall lie within its sole and
absolute discretion and shall be final, conclusive and binding on all parties
concerned.
 
(c) No member of the Committee or officer of the Company to whom the Committee
has delegated authority in accordance with the provisions of Section 7 of this
Plan shall be liable for anything done or omitted to be done by him or her, by
any member of the Committee or by any officer of the Company in connection with
the performance of any duties under this Plan, except for his or her own willful
misconduct or as expressly provided by statute.
 
7. Delegation of Authority.  The Committee may delegate to the Chief Executive
Officer and to other senior officers of the Company its duties under this Plan
pursuant to such conditions or limitations as the Committee may establish,
except that the Committee may not delegate to any person the authority to grant
Awards to, or take other action with respect to, Participants who are subject to
Section 16 of the Exchange Act.
 
8. Employee and Independent Contractor Awards.
 
(a) The Committee shall determine the type or types of Employee Awards to be
made under this Plan and shall designate from time to time the Employees who are
to be the recipients of such Awards. Independent Contractor Awards shall be
subject to the same terms and restrictions as are set forth herein with respect
to Employee Awards (including, without limitation, restrictions on term,
exercise price and per person limitations), and subject to such restrictions,
the Committee shall have the sole responsibility and authority to determine the
type or types of Independent Contractor Awards to be made under this Plan and
may make any such Awards as could be made to an Employee, other than Incentive
Options. The term of an Employee Award shall not exceed ten years from the date
of grant. Each Employee Award may be embodied in an Employee Award Agreement,
which shall contain such terms, conditions and limitations as shall be
determined by the Committee in its sole discretion and shall be signed by the
Participant to whom the Employee Award is made and by an Authorized Officer for
and on behalf of the Company. Employee Awards may consist of those listed in
this Section 8(a) and may be granted singly, in combination or in tandem.
Employee Awards may also be made in combination or in tandem with, in
replacement of, or as alternatives to, grants or rights under this Plan or any
other employee plan of the Company or any of its Subsidiaries, including the
plan of any acquired entity. An Employee Award may provide for the grant or
issuance of additional, replacement or alternative Employee Awards upon the
occurrence of specified events, including the exercise of the original Employee
Award granted to a Participant. Notwithstanding the foregoing, except in
connection with a transaction involving the Company or its capitalization (as
provided in Section 15), the terms of outstanding awards may not be amended to
reduce the exercise price of outstanding Options or SARs or cancel, exchange,
substitute, buyout or surrender outstanding Options or SARs in exchange for
cash, other awards or Options or SARs with an exercise price that is less than
the exercise price of the original Options or SARs without approval of the
shareholders of the Company. All or part of an Employee Award may be subject to
conditions established by the Committee, which may include, but are
 
6

--------------------------------------------------------------------------------


 
not limited to, continuous service with the Company and its Subsidiaries,
achievement of specific business objectives, increases in specified indices,
attainment of specified growth rates and other comparable measurements of
performance. Upon the termination of employment by a Participant who is an
Employee, any unexercised, deferred, unvested or unpaid Employee Awards shall be
treated as set forth in the applicable Employee Award Agreement.
 
(i) Stock Option.  An Employee Award may be in the form of an Option. An Option
awarded pursuant to this Plan may consist of an Incentive Option or a
Nonqualified Option. The price at which shares of Common Stock may be purchased
upon the exercise of an Incentive Option shall be not less than the Fair Market
Value of the Common Stock on the date of grant. The price at which shares of
Common Stock may be purchased upon the exercise of a Nonqualified Option shall
be not less than the Fair Market Value of the Common Stock on the date of grant.
Subject to the foregoing provisions, the terms, conditions and limitations
applicable to any Options awarded pursuant to this Plan, including the term of
any Options and the date or dates upon which they become exercisable, shall be
determined by the Committee.
 
(ii) Stock Appreciation Right.  An Employee Award may be in the form of a SAR.
The strike price for a SAR shall be not less than the Fair Market Value of the
Common Stock on the date on which the SAR is granted. The terms, conditions and
limitations applicable to any SARs awarded pursuant to this Plan, including the
term of any SARs and the date or dates upon which they become exercisable, shall
be determined by the Committee.
 
(iii) Stock Award.  An Employee Award may be in the form of a Stock Award. The
terms, conditions and limitations applicable to any Stock Awards granted
pursuant to this Plan shall be determined by the Committee.
 
(iv) Cash Award.  An Employee Award may be in the form of a Cash Award. The
terms, conditions and limitations applicable to any Cash Awards granted pursuant
to this Plan shall be determined by the Committee.
 
(v)Performance Award.  Without limiting the type or number of Employee Awards
that may be made under the other provisions of this Plan, an Employee Award may
be in the form of a Performance Award.  A Performance Award shall be paid,
vested or otherwise deliverable solely on account of the attainment of one or
more pre-established, objective Performance Goals established by the Committee
prior to the earlier to occur of (x) 90 days after the commencement of the
period of service to which the Performance Goal relates and (y) the lapse of 25%
of the period of service (as scheduled in good faith at the time the goal is
established), and in any event while the outcome is substantially uncertain. A
Performance Goal is objective if a third party having knowledge of the relevant
facts could determine whether the goal is met. Such a Performance Goal may be
based on one or more business criteria that apply to the individual, one or more
business units of the Company, or the Company as a whole, and may
 
7

--------------------------------------------------------------------------------


 
include one or more of the following and need not be the same for each
Participant:
 
·  
revenue and income measures (which include revenue, gross margin, income from
operations, net income, net sales and earnings per share);

 
·  
expense measures (which include costs of goods sold, operating expenses,
selling, general and administrative expenses and overhead costs);

 
·  
operating measures (which include production volumes, margin, oil & gas
production, drilling results, reservoir production replacement, reserve
additions and other reserve measures, finding costs, development costs and
productivity);

 
·  
cash flow measures (which include net cash flow from operating activities and
working capital);

 
·  
liquidity measures (which include earnings before or after the effect of certain
items such as interest, taxes, depreciation and amortization, and free cash
flow);

 
·  
leverage measures (which include debt-to-equity ratio and net debt);

 
·  
market measures (which include stock price, total shareholder return and market
capitalization measures);

 
·  
return measures (which include return on equity, return on assets and return on
invested capital);

 
·  
corporate value measures (which include compliance, safety, environmental and
personnel matters); and

 
·  
other measures such as those relating to acquisitions or dispositions.

 
Unless otherwise stated, such a Performance Goal need not be based upon an
increase or positive result under a particular business criterion and could
include, for example, maintaining the status quo or limiting economic losses
(measured, in each case, by reference to specific business criteria). In
interpreting Plan provisions applicable to Performance Goals and Performance
Awards, it is the intent of the Plan to conform with the standards of Section
162(m) of the Code and Treasury Regulation § 1.162-27(e)(2)(i), and the
Committee in establishing such goals and interpreting the Plan shall be guided
by such provisions. Prior to the payment of any compensation based on the
achievement of Performance Goals, the Committee must certify in writing that
applicable Performance Goals and any of the material terms thereof were, in
fact, satisfied. Subject to the foregoing provisions, the terms, conditions and
limitations applicable to any
 
8

--------------------------------------------------------------------------------


 
Performance Awards made pursuant to this Plan shall be determined by the
Committee.
 
(b) Notwithstanding anything to the contrary contained in this Plan, the
following limitations shall apply to any Employee Awards made hereunder:
 
(i) no Participant may be granted, during any one-year period, Employee Awards
consisting of Options or SARs that are exercisable for more than 375,000 shares
of Common Stock;
 
(ii) no Participant may be granted, during any one-year period, Stock Awards
covering or relating to more than 250,000 shares of Common Stock (the limitation
set forth in this clause (ii), together with the limitation set forth in clause
(i) above, being hereinafter collectively referred to as the “Stock Based Awards
Limitations”); and
 
(iii) no Participant may be granted Employee Awards consisting of cash or in any
other form permitted under this Plan (other than Employee Awards consisting of
Options or SARs or otherwise consisting of shares of Common Stock or units
denominated in such shares) in respect of any one-year period having a value
determined on the date of grant in excess of $5,000,000.
 
9. Director Awards.  Each Nonemployee Director of the Company shall be granted
Director Awards in accordance with this Section 9 and subject to the applicable
terms, conditions and limitations set forth in this Plan and the applicable
Director Award Agreement.  Notwithstanding anything to the contrary contained
herein, Director Awards shall not be made in any year in which a sufficient
number of shares of Common Stock are not available to make such Awards under
this Plan.
 
(a) Director Options.  On the date of a Nonemployee Director’s first appointment
or election to the Board of Directors and on or after each Annual Director Award
Date, the Board or the Committee may, in its discretion, grant such Nonemployee
Director one or more Director Options that provides for the purchase of such
number of shares of Common Stock as the Board or the Committee may determine in
its discretion, subject to the limitation that such Awards may not exceed the
number of shares of Common Stock then available for award under this Plan.
 
Each Director Option shall, unless otherwise provided in the specific Award
granted, have a term of ten years from the date of grant, notwithstanding any
earlier termination of the status of the holder as a Nonemployee Director.  The
purchase price of each share of Common Stock subject to a Director Option shall
be equal to the Fair Market Value of the Common Stock on the date of
grant.  Upon a Change in Control, all Director Options shall immediately
vest.  All Director Options held by a Nonemployee Director shall vest upon such
Director’s death.  All unvested Director Options shall be forfeited if the
Nonemployee Director resigns as a Director without the consent of a majority of
the other Directors.
 
9

--------------------------------------------------------------------------------


 
Any Award of Director Options shall be embodied in a Director Award Agreement,
which shall contain the terms, conditions and limitations of the Award,
including without limitation those set forth above, and shall be signed by the
Participant to whom the Director Options are granted and by an Authorized
Officer for and on behalf of the Company.  Without limiting the generality of
any other provision hereof, Director Options in addition to those provided for
in the first two paragraphs of this Section 9(a) may be granted by the Board or
the Committee to a Nonemployee Director who serves as chairman or a member of
the Audit, Compensation or Nominating committees of the Board; provided that
each such non-chairman member of any such committee to whom a Director Option is
to be granted is deemed by the Committee to be “independent” for purposes of the
rules of The Nasdaq Stock Market, Inc.
 
(b) Director Restricted Stock.  On the date of a Nonemployee Director’s first
appointment or election to the Board of Directors and on or after each Annual
Director Award Date, the Board or the Committee may, in its discretion, grant
such Nonemployee Director one or more Awards of Restricted Stock for such number
of shares of Restricted Stock as the Board or the Committee may determine in its
discretion, subject to the limitation that such Awards may not exceed the number
of shares of Common Stock then available for award under this Plan.
 
Upon a Change in Control, all shares of Director Restricted Stock shall
immediately vest.  All unvested Restricted Stock held by a Nonemployee Director
shall vest upon such Director’s death.  All unvested shares of Director
Restricted Stock shall be forfeited if the Nonemployee Director resigns as a
Director without the consent of a majority of the other Directors.
 
Any Award of Director Restricted Stock shall be embodied in a Director Award
Agreement, which shall contain the terms, conditions and limitations of the
Award, including without limitation those set forth above, and shall be signed
by the Participant to whom the Director Restricted Stock is granted and by an
Authorized Officer for and on behalf of the Company.  Without limiting the
generality of any other provision hereof, Awards of Restricted Stock in addition
to those provided for in the first paragraph of this Section 9(b) may be granted
by the Board or the Committee to a Nonemployee Director who serves as chairman
or a member of the Audit, Compensation or Nominating committees of the Board;
provided that each such non-chairman member of any such committee to whom an
Award of Restricted Stock is to be granted is deemed by the Committee to be
“independent” for purposes of the rules of The Nasdaq Stock Market, Inc. or
other such exchange on which the Company’s Common Stock is listed or quoted.
 
10. Payment of Awards.
 
(a) General.  Payment of Employee Awards or Independent Contractor Awards may be
made in the form of cash or Common Stock, or a combination thereof, and may
include such restrictions as the Committee shall determine, including, in the
case of Common Stock, restrictions on transfer and forfeiture provisions. If
payment of an Employee Award or Independent Contractor Award is made in the form
of Restricted Stock, the applicable Award Agreement relating to such shares
shall specify whether they
 
10

--------------------------------------------------------------------------------


 
are to be issued at the beginning or end of the Restriction Period. In the event
that shares of Restricted Stock are to be issued at the beginning of the
Restriction Period, the certificates evidencing such shares (to the extent that
such shares are so evidenced) shall contain appropriate legends and restrictions
that describe the terms and conditions of the restrictions applicable thereto.
In the event that shares of Restricted Stock are to be issued at the end of the
Restriction Period, the right to receive such shares shall be evidenced by book
entry registration or in such other manner as the Committee may determine.
 
(b) Dividends and Interest.  Unless specifically provided otherwise in an Award
Agreement, rights to dividends or Dividend Equivalents may be extended to and
made part of any Stock Award, but such dividends or Dividend Equivalents shall
be held by the Company and paid, without interest, within 10 days following the
lapse of the restrictions on the Stock Award.  In the event the Stock Award is
forfeited, dividends and Dividend Equivalents paid with respect to such shares
during the Restriction Period shall also be forfeited.
 
(c) Substitution of Awards.  Subject to the provisions of Section 6(b), at the
discretion of the Committee, a Participant who is an Employee or Independent
Contractor may be offered an election to substitute an Employee Award or
Independent Contractor Award for another Employee Award or Independent
Contractor Award or Employee Awards or Independent Contractor Awards of the same
or different type. No Option or SAR may be substituted for another Employee
Award or Independent Contractor Award without the approval of the shareholders
of the Company (except in connection with a change in the Company’s
capitalization or as otherwise provided in Section 15 hereof).
 
11. Stock Option Exercise.  The price at which shares of Common Stock may be
purchased under an Option shall be paid in full at the time of exercise in cash
or, if elected by the optionee, the optionee may purchase such shares by means
of tendering Common Stock or surrendering another Award, including Restricted
Stock or Director Restricted Stock, valued at Fair Market Value on the date of
exercise, or any combination thereof. The Committee shall determine acceptable
methods for Participants who are Employees or Independent Contractors to tender
Common Stock or other Employee Awards or Independent Contractor Awards; provided
that any Common Stock that is or was the subject of an Employee Award or
Independent Contractor Award may be so tendered only if it has been held by the
Participant for six months. The Committee may provide for procedures to permit
the exercise or purchase of such Awards by use of the proceeds to be received
from the sale of Common Stock issuable pursuant to an Employee Award or
Independent Contractor Award. Unless otherwise provided in the applicable Award
Agreement, in the event shares of Restricted Stock are tendered as consideration
for the exercise of an Option, a number of the shares issued upon the exercise
of the Option, equal to the number of shares of Restricted Stock or Director
Restricted Stock used as consideration therefor, shall be subject to the same
restrictions as the Restricted Stock or Director Restricted Stock so submitted
as well as any additional restrictions that may be imposed by the Committee.
 
12. Taxes.  The Company shall have the right to deduct applicable taxes from any
Employee Award payment and withhold, at the time of delivery or vesting of cash
or shares of Common Stock under this Plan, an appropriate amount of cash or
number of shares of Common Stock or a combination thereof for payment of taxes
required by law or to take such other action
 
11

--------------------------------------------------------------------------------


 
as may be necessary in the opinion of the Company to satisfy all obligations for
withholding of such taxes. The Committee may also permit withholding to be
satisfied by the transfer to the Company of shares of Common Stock theretofore
owned by the holder of the Employee Award with respect to which withholding is
required. If shares of Common Stock are used to satisfy tax withholding, such
shares shall be valued based on the Fair Market Value when the tax withholding
is required to be made.  To the extent allowed by law, the Committee may provide
for loans, on either a short term or demand basis, from the Company to a
Participant who is an Employee or Independent Contractor to permit the payment
of taxes required by law.
 
13. Amendment, Modification, Suspension or Termination.  The Board may amend,
modify, suspend or terminate this Plan for the purpose of meeting or addressing
any changes in legal requirements or for any other purpose permitted by law,
except that (i) no amendment or alteration that would adversely affect the
rights of any Participant under any Award previously granted to such Participant
shall be made without the consent of such Participant and (ii) no amendment or
alteration shall be effective prior to its approval by the stockholders of the
Company to the extent such approval is then required pursuant to Rule 16b-3 in
order to preserve the applicability of any exemption provided by such rule to
any Award then outstanding (unless the holder of such Award consents) or to the
extent stockholder approval is otherwise required by applicable legal
requirements.
 
14. Assignability.  Unless otherwise determined by the Committee and provided in
the Award Agreement, no Award or any other benefit under this Plan constituting
a derivative security within the meaning of Rule 16a-1(c) under the Exchange Act
shall be assignable or otherwise transferable except by will or the laws of
descent and distribution or pursuant to a qualified domestic relations order as
defined by the Code or Title I of the Employee Retirement Income Security Act,
or the rules thereunder. The Committee may prescribe and include in applicable
Award Agreements other restrictions on transfer. Any attempted assignment of an
Award or any other benefit under this Plan in violation of this Section 14 shall
be null and void.
 
15. Adjustments.
 
(a) The existence of outstanding Awards shall not affect in any manner the right
or power of the Company or its stockholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in the capital
stock of the Company or its business or any merger or consolidation of the
Company, or any issue of bonds, debentures, preferred or prior preference stock
(whether or not such issue is prior to, on a parity with or junior to the Common
Stock) or the dissolution or liquidation of the Company, or any sale or transfer
of all or any part of its assets or business, or any other corporate act or
proceeding of any kind, whether or not of a character similar to that of the
acts or proceedings enumerated above.
 
(b) In the event of any subdivision or consolidation of outstanding shares of
Common Stock, declaration of a dividend payable in shares of Common Stock or
other stock split, then (i) the number of shares of Common Stock reserved under
this Plan, (ii) the number of shares of Common Stock covered by outstanding
Awards in the form of Common Stock or units denominated in Common Stock, (iii)
the exercise or other price in respect of such Awards, (iv) the appropriate Fair
Market Value and other price
 
12

--------------------------------------------------------------------------------


 
determinations for such Awards, and (v) the Stock Based Awards Limitations shall
each be proportionately adjusted by the Board to reflect such transaction. In
the event of any other recapitalization or capital reorganization of the
Company, any consolidation or merger of the Company with another corporation or
entity, the adoption by the Company of any plan of exchange affecting the Common
Stock or any distribution to holders of Common Stock of securities or property
(other than normal cash dividends or dividends payable in Common Stock), the
Board shall make appropriate adjustments to (i) the number of shares of Common
Stock covered by Awards in the form of Common Stock or units denominated in
Common Stock, (ii) the exercise or other price in respect of such Awards, (iii)
the appropriate Fair Market Value and other price determinations for such
Awards, and (iv) the Stock Based Awards Limitations to give effect to such
transaction shall each be proportionately adjusted by the Board to reflect such
transaction; provided that such adjustments shall only be such as are necessary
to maintain the proportionate interest of the holders of the Awards and
preserve, without exceeding, the value of such Awards. In the event of a
corporate merger, consolidation, acquisition of property or stock, separation,
reorganization or liquidation, the Board shall be authorized to issue or assume
Awards by means of substitution of new Awards, as appropriate, for previously
issued Awards or to assume previously issued Awards as part of such adjustment.
 
(c) In the event of a corporate merger, consolidation, acquisition of property
or stock, separation, reorganization or liquidation, the Board may make such
adjustments to outstanding Awards or other provisions for the disposition of
outstanding Awards as it deems equitable, and shall be authorized, in its
discretion, (i) to provide for the substitution of a new Award or other
arrangement (which, if applicable, may be exercisable for such property or stock
as the Board determines) for an outstanding Award or the assumption of an
outstanding Award, regardless of whether in a transaction to which Section
424(a) of the Code applies, (ii) to provide, prior to the transaction, for the
acceleration of the vesting and exercisability of, or lapse of restrictions with
respect to, the outstanding Award and, if the transaction is a cash merger, to
provide for the termination of any portion of the Award that remains unexercised
at the time of such transaction or (iii) to provide for the acceleration of the
vesting and exercisability of an outstanding Award and the cancellation thereof
in exchange for such payment as shall be determined by the Board in its sole
discretion.
 
16. Restrictions.  No Common Stock or other form of payment shall be issued with
respect to any Award unless the Company shall be satisfied based on the advice
of its counsel that such issuance will be in compliance with applicable federal
and state securities laws. It is the intent of the Company that grants of Awards
under this Plan comply with Rule 16b-3 with respect to persons subject to
Section 16 of the Exchange Act unless otherwise provided herein or in an Award
Agreement and that any ambiguities or inconsistencies in the construction of
such an Award or this Plan be interpreted to give effect to such intention.
Certificates evidencing shares of Common Stock delivered under this Plan (to the
extent that such shares are so evidenced) may be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under the
rules, regulations and other requirements of the Securities and Exchange
Commission, any securities exchange or transaction reporting system upon which
the Common Stock is then listed or to which it is admitted for quotation and any
applicable federal
 
13

--------------------------------------------------------------------------------


 
or state securities law. The Committee may cause a legend or legends to be
placed upon such certificates (if any) to make appropriate reference to such
restrictions.
 
17. Unfunded Plan.  Insofar as it provides for Awards of cash, Common Stock or
rights thereto, this Plan shall be unfunded. Although bookkeeping accounts may
be established with respect to Participants who are entitled to cash, Common
Stock or rights thereto under this Plan, any such accounts shall be used merely
as a bookkeeping convenience. The Company shall not be required to segregate any
assets that may at any time be represented by cash, Common Stock or rights
thereto, nor shall this Plan be construed as providing for such segregation, nor
shall the Company, the Board or the Committee be deemed to be a trustee of any
cash, Common Stock or rights thereto to be granted under this Plan. Any
liability or obligation of the Company to any Participant with respect to an
Award of cash, Common Stock or rights thereto under this Plan shall be based
solely upon any contractual obligations that may be created by this Plan and any
Award Agreement, and no such liability or obligation of the Company shall be
deemed to be secured by any pledge or other encumbrance on any property of the
Company. Neither the Company nor the Board nor the Committee shall be required
to give any security or bond for the performance of any obligation that may be
created by this Plan.
 
18. Section 409A of the Code.  All Awards under this Plan are intended either to
be exempt from, or to comply with the requirements of Section 409A, and this
Plan and all Awards shall be interpreted and operated in a manner consistent
with that intention.  Notwithstanding anything in this Plan to the contrary, if
any Plan provision or Award under this Plan would result in the imposition of an
applicable tax under Section 409A, that Plan provision or Award shall be
reformed to avoid imposition of the applicable tax and no such action shall be
deemed to adversely affect the Participant’s rights to an Award.
 
19. Governing Law.  This Plan and all determinations made and actions taken
pursuant hereto, to the extent not otherwise governed by mandatory provisions of
the Code or the securities laws of the United States, shall be governed by and
construed in accordance with the laws of the State of Texas.
 
20. No Right to Employment or Directorship.  Nothing in this Plan or an Award
Agreement shall interfere with or limit in any way the right of the Company or a
Subsidiary to terminate any Participant’s employment or other service
relationship at any time, nor confer upon any Participant any right to continue
in the capacity in which he or she is employed or otherwise serves the Company
or any Subsidiary.  Further, nothing in this Plan or an Award Agreement
constitutes any assurance or obligation of the Board to nominate any Nonemployee
Director for re-election by the Company’s shareholders.
 
21. Successors.  All obligations of the Company under this Plan with respect to
Awards granted hereunder shall be binding on any successor to the Company by
merger, consolidation or otherwise.
 
22. Effectiveness.  This Plan was previously amended and restated effective
February 17, 2000 and was thereafter amended.  This amendment and restatement of
the Plan is effective April 30, 2009, the date on which it was approved by the
shareholders of the Company.  This Plan shall continue in effect for a term of
ten years after the date on which the shareholders of
 
14

--------------------------------------------------------------------------------


 
the Company approve this amended and restated Plan, unless sooner terminated by
action of the Board.
 
 
15

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company has caused this Plan to be executed by its duly
authorized officer on the date first written above.
 


CARRIZO OIL & GAS, INC.


By:    /s/Paul F. Boling


Title:  VP & CFO
 


16

--------------------------------------------------------------------------------


 
ATTACHMENT A
 
“CHANGE IN CONTROL”
 
The following definitions apply regarding Change in Control provisions of the
foregoing Plan:
 
“Affiliate” shall have the meaning ascribed to such term in Rule 12b-2 of the
General Rules and Regulations under the Exchange Act, as in effect on the date
of this Agreement.
 
“Associate” shall mean, with reference to any Person, (a) any corporation, firm,
partnership, association, unincorporated organization or other entity (other
than the Company or a subsidiary of the Company) of which such Person is an
officer or general partner (or officer or general partner of a general partner)
or is, directly or indirectly, the Beneficial Owner of 10% or more of any class
of equity securities, (b) any trust or other estate in which such Person has a
substantial beneficial interest or as to which such Person serves as trustee or
in a similar fiduciary capacity and (c) any relative or spouse of such Person,
or any relative of such spouse, who has the same home as such Person.
 
“Beneficial Owner” shall mean, with reference to any securities, any Person if:
 
(a) such Person or any of such Person’s Affiliates and Associates, directly or
indirectly, is the “beneficial owner” of (as determined pursuant to Rule 13d-3
of the General Rules and Regulations under the Exchange Act, as in effect on the
date of this Agreement) such securities or otherwise has the right to vote or
dispose of such securities, including pursuant to any agreement, arrangement or
understanding (whether or not in writing); provided, however, that a Person
shall not be deemed the “Beneficial Owner” of, or to “beneficially own,” any
security under this subsection (a) as a result of an agreement, arrangement or
understanding to vote such security if such agreement, arrangement or
understanding: (i) arises solely from a revocable proxy or consent given in
response to a public (i.e., not including a solicitation exempted by Rule
14a-2(b)(2) of the General Rules and Regulations under the Exchange Act) proxy
or consent solicitation made pursuant to, and in accordance with, the applicable
provisions of the General Rules and Regulations under the Exchange Act and (ii)
is not then reportable by such Person on Schedule 13D under the Exchange Act (or
any comparable or successor report);
 
(b) such Person or any of such Person’s Affiliates and Associates, directly or
indirectly, has the right or obligation to acquire such securities (whether such
right or obligation is exercisable or effective immediately or only after the
passage of time or the occurrence of an event) pursuant to any agreement,
arrangement or understanding (whether or not in writing) or upon the exercise of
conversion rights, exchange rights, other rights, warrants or options, or
otherwise; provided, however, that a Person shall not be deemed the Beneficial
Owner of, or to “beneficially own,” (i) securities tendered pursuant to a tender
or exchange offer made by such Person or any of such Person’s Affiliates or
Associates until such tendered securities are accepted for purchase or exchange
or (ii) securities issuable upon exercise of Exempt Rights; or
 
(c) such Person or any such Person’s Affiliates or Associates (i) has any
agreement, arrangement or understanding (whether or not in writing) with any
other Person (or any Affiliate or Associate thereof) that beneficially owns such
securities for the purpose of acquiring, holding, voting (except as set forth in
the proviso to subsection (a) of this definition) or disposing of such
 
17

--------------------------------------------------------------------------------


 
securities or (ii) is a member of a group (as that term is used in Rule 13d-5(b)
of the General Rules and Regulations under the Exchange Act) that includes any
other Person that beneficially owns such securities;
 
provided, however, that nothing in this definition shall cause a Person engaged
in business as an underwriter of securities to be the Beneficial Owner of, or to
“beneficially own,” any securities acquired through such Person’s participation
in good faith in a firm commitment underwriting until the expiration of 40 days
after the date of such acquisition. For purposes hereof, “voting” a security
shall include voting, granting a proxy, consenting or making a request or demand
relating to corporate action (including, without limitation, a demand for
stockholder list, to call a stockholder meeting or to inspect corporate books
and records) or otherwise giving an authorization (within the meaning of Section
14(a) of the Exchange Act) in respect of such security.
 
The terms “beneficially own” and “beneficially owning” shall have meanings that
are correlative to this definition of the term “Beneficial Owner”.
 
“Change of Control” shall mean any of the following:
 
(a) any Person (other than an Exempt Person) shall become the Beneficial Owner
of 40% or more of the shares of Common Stock then outstanding or 40% or more of
the combined voting power of the Voting Stock of the Company then outstanding;
provided, however, that no Change of Control shall be deemed to occur for
purposes of this subsection (a) if such Person shall become a Beneficial Owner
of 40% or more of the shares of Common Stock or 40% or more of the combined
voting power of the Voting Stock of the Company solely as a result of (i) an
Exempt Transaction or (ii) an acquisition by a Person pursuant to a
reorganization, merger or consolidation, if, following such reorganization,
merger or consolidation, the conditions described in clauses (i), (ii) and (iii)
of subsection (c) of this definition are satisfied; or
 
(b) individuals who, as of April 30, 2009, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to April
30, 2009 whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board; provided, further, that there
shall be excluded, for this purpose, any such individual whose initial
assumption of office occurs as a result of any actual or  threatened election
contest; or
 
(c) the Company engages in and completes a reorganization, merger or
consolidation, in each case, unless, following such reorganization, merger or
consolidation, (i) more than 85% of the then outstanding shares of common stock
of the corporation resulting from such reorganization, merger or consolidation
and the combined voting power of the then outstanding Voting Stock of such
corporation beneficially owned, directly or indirectly, by all or substantially
all of the Persons who were the Beneficial Owners of the outstanding Common
Stock immediately prior to such reorganization, merger, or consolidation in
substantially the same proportions as their ownership, immediately prior to such
reorganization, merger or consolidation, of the outstanding Common Stock, (ii)
no Person (excluding any Exempt Person
 
18

--------------------------------------------------------------------------------


 
or any Person beneficially owning, immediately prior to such reorganization,
merger or consolidation, directly or indirectly, 40% or more of the Common Stock
then outstanding or 40% or more of the combined voting power of the Voting Stock
of the Company then outstanding) beneficially owns, directly or indirectly, 40%
or more of the then outstanding shares of common stock of the corporation
resulting from such reorganization, merger or consolidation or the combined
voting power of the then outstanding Voting Stock of such corporation and (iii)
at least a majority of the members of the board of directors of the corporation
resulting from such reorganization, merger or consolidation were members of the
Incumbent Board at the time of the execution of the initial agreement or initial
action by the Board providing for such reorganization, merger or consolidation;
or
 
(d) the Company engages in and completes (i) a complete liquidation or
dissolution of the Company unless such liquidation or dissolution is approved as
part of a plan of liquidation and dissolution involving a sale or disposition of
all or substantially all of the assets of the Company to a corporation with
respect to which, following such sale or other disposition, all of the
requirements of clauses (ii) (A), (B) and (C) of this subsection (d) are
satisfied, or (ii) the sale or other disposition of all or substantially all of
the assets of the Company, other than to a corporation, with respect to which,
following such sale or other disposition, (A) more than 85% of the then
outstanding shares of common stock or such corporation and the combined voting
power of the Voting Stock of such corporation is then beneficially owned,
directly or indirectly, by all or substantially all of the Persons who were the
Beneficial Owners of the outstanding Common Stock immediately prior to such sale
or other disposition in substantially the same proportion as their ownership,
immediately prior to such sale or other disposition, of the outstanding Common
Stock, (B) no Person (excluding any Exempt Person and any Person beneficially
owning, immediately prior to such sale or other disposition, directly or
indirectly, 40% or more of the Common Stock then outstanding or 40% or more of
the combined voting power of the Voting Stock of the Company then outstanding)
beneficially owns, directly or indirectly, 40% or more of the then outstanding
shares of common stock of such corporation and the combined voting power of the
then outstanding Voting Stock of such corporation and (C) at least a majority of
the members of the board of directors of such corporation were members of the
Incumbent Board at the time of the execution of the initial agreement or initial
action of the Board providing for such sale or other disposition of assets of
the Company.
 
Notwithstanding the foregoing, no Change of Control shall be deemed to have
occurred pursuant to subsections (a), (c) or (d) of this definition as a result
of (i) any Person that is currently party to the Shareholders Agreement dated as
of December 15, 1999 among the Company, C.B. Capital Investors, L.P. (now J.P.
Morgan Partners (23A SBIC), LLC), S.P. Johnson IV, Frank A. Wojtek, Steven A.
Webster and Mellon Ventures, L.P., as amended from time to time, or the
Shareholders Agreement dated as of February 20, 2002 among the Company, Mellon
Ventures, L.P., S.P. Johnson IV, Frank A. Wojtek and Steven A. Webster, as
amended from time to time (collectively, the “Shareholders Agreements”),
becoming the Beneficial Owner at any time of 40% or more of the shares of Common
Stock or 40% or more of the combined voting power of the Voting Stock of the
Company, or (ii) any other Person becoming the Beneficial Owner at any time of
40% or more of the shares of Common Stock or 40% or more of the combined voting
power of the Voting Stock of the Company to the extent caused by the attribution
to that other Person of the beneficial ownership of the Common Stock or Voting
Stock of a Person who is listed in clause (i) above and is a member of a group
with such other
 
19

--------------------------------------------------------------------------------


 
Person solely because of a voting agreement, tag-along rights or other rights
substantially similar to the rights set forth in the Shareholders Agreements.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
“Exempt Person” shall mean the Company, any subsidiary of the Company, any
employee benefit plan of the Company or any subsidiary of the Company, and any
Person organized, appointed or established by the Company for or pursuant to the
terms of any such plan.
 
“Exempt Rights” shall mean any rights to purchase shares of Common Stock or
other Voting Stock of the Company if at the time of the issuance thereof such
rights are not separable from such Common Stock or other Voting Stock (i.e., are
not transferable otherwise than in connection with a transfer of the underlying
Common Stock or other Voting Stock) except upon the occurrence of a contingency,
whether such rights exist as of April 30, 2009 or are thereafter issued by the
Company as a dividend on shares of Common Stock or other Voting Securities or
otherwise.
 
“Exempt Transaction” shall mean an increase in the percentage of the outstanding
shares of Common Stock or the percentage of the combined voting power of the
outstanding Voting Stock of the Company beneficially owned by any Person solely
as a result of a reduction in the number of shares of Common Stock then
outstanding due to the repurchase of Common Stock or Voting Stock by the
Company, unless and until such time as (a) such Person or any Affiliate or
Associate of such Person shall purchase or otherwise become the Beneficial Owner
of additional shares of Common Stock constituting 1% or more of the then
outstanding shares of Common Stock or additional Voting Stock representing 1% or
more of the combined voting power of the then outstanding Voting Stock, or (b)
any other Person (or Persons) who is (or collectively are) the Beneficial Owner
of shares of Common Stock constituting 1% or more of the then outstanding shares
of Common Stock or Voting Stock representing 1% or more of the combined voting
power of the then outstanding Voting Stock shall become an Affiliate or
Associate of such Person.
 
“Person” shall mean any individual, firm, corporation, partnership, association,
trust, unincorporated organization or other entity.
 
“Voting Stock” shall mean, with respect to a corporation, all securities of such
corporation of any class or series that are entitled to vote generally in the
election of directors of such corporation (excluding any class or series that
would be entitled so to vote by reason of the occurrence of any contingency, so
long as such contingency has not occurred).
 
20

--------------------------------------------------------------------------------


 
 